DETAILED ACTION
Response to Arguments
	Applicant has amended claim 11 without any corresponding arguments.  Amended claim 11 is discussed below in the office action.
Examiner withdraws 35 USC 101 rejection to claim 13 in view of the amendment made to the claim.
Drawings
The drawings are objected to because figure 2 shows boxes and a line without any corresponding labels in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (US-PGPUB 2012/0250704).
Regarding claim 11, Yamada teaches a method for determining a synchronization accuracy of a time synchronization of a first communication unit, the method comprising: receiving a time request from the first communication unit at a corresponding instant of time of reception at the second communication unit [Para 32-33, message 301 is a time request message]; sending a time response at a corresponding instant of time of transmission from the second communication unit, wherein the time response comprises information relating to the instant of time of reception and the instant of time of transmission, so that a dwell time can be determined at the firs communication unit [Para 34-35, reception and transmission times can be determined based on the timestamps from which the dwell time can be determined which is a time period between reception time and transmission time].
Allowable Subject Matter
Claims 1, 3-9, 12-19 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Applicant has amended claim 1 to incorporate the elements of allowable claim 10 and intervening claim 2, making claim 1 and its dependent claims allowable.
New claim 21 incorporates the elements of allowable claim 3, intervening claim 2, and base claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211. The examiner can normally be reached Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/             Primary Examiner, Art Unit 2464